 


113 HR 2897 IH: Access to Complete Education Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2897 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Takano introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to provide grants for core curriculum development. 
 
 
1.Short titleThis Act may be cited as the Access to Complete Education Act. 
2.New part I (Core Curriculum Development) 
(a)In generalTitle I of the Elementary and Secondary Education Act of 1965 is amended by redesignating part I as J and inserting after part H the following: 
 
ICore Curriculum Development  
1851.Grants authorized 
(a)PurposeThe purpose of this section is to support systemic, comprehensive education reform by strengthening the instruction of music and arts, foreign languages, civics and government, economics, history, geography, and physical education and health as an integral part of the elementary and secondary school curriculum. 
(b)AuthorityThe Secretary is authorized to award grants to local educational agencies to promote and strengthen one or more of the subjects specified in subsection (a) as an integral part of the elementary school and secondary school curriculum. 
(c)ApplicationTo seek a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(d)PriorityIn awarding grants to local educational agencies under this section, the Secretary shall give priority to local educational agencies with greater— 
(1)numbers of children who are counted under section 1124(c); and 
(2)percentages of children from families below the poverty line. 
(e)Use of fundsFunds may be used to expand access to the subjects specified in subsection (a) by— 
(1)expanding the amount of instructional time on these subjects; 
(2)providing for curriculum development that is aligned with State standards where relevant; 
(3)providing essential materials and textbooks that are aligned with State standards where relevant; 
(4)partnering with Federal, State, and community-based organizations and institutions to increase student learning in these subjects; 
(5)providing professional development to ensure curricula are implemented effectively; and 
(6)creating and using formative assessments where appropriate to advance student achievement and improve instruction. 
(f)ConditionsAs a condition of receiving assistance made available under this section, the Secretary shall require each local educational agency receiving such assistance— 
(1)to coordinate, to the extent practicable, each project or program carried out with such assistance with appropriate activities of public or private cultural agencies, institutions, and organizations, including museums, education associations, libraries, and theaters; and 
(2)to use such assistance only to supplement, and not to supplant, any other assistance or funds made available from non-Federal sources for the activities assisted under this section. 
(g)Evaluations 
(1)In generalEach local educational agency that receives funds under this section shall provide the Secretary, at the conclusion of every fiscal year during which the funds are received, with an evaluation, in a form prescribed by the Secretary. This evaluation shall include— 
(A)a description of the programs and activities conducted by the local educational agency with funds received; 
(B)data on curriculum and partnerships developed; 
(C)data on the amount of time spent on subjects allowed for under the grant; and 
(D)other information as determined by the Secretary. 
(2)Use of evaluationAn evaluation provided by a local educational agency shall be used by the local educational agency and the State educational agency for improvement of programs and activities. 
(h)ConsultationIn carrying out this section, the Secretary shall consult with relevant Federal and State agencies or institutions, educators (including professional education associations), organizations representing subjects funded under this part. 
(i)Authorization of AppropriationsThere are authorized to be appropriated for grants under this section the following: 
(1)$250,000,000 for fiscal year 2014. 
(2)$300,000,000 for fiscal year 2015. 
(3)$350,000,000 for fiscal year 2016. 
(4)$400,000,000 for fiscal year 2017. 
(5)$450,000,000 for fiscal year 2018. 
(6)$500,000,000 for fiscal year 2019.. 
(b)Conforming amendmentsThe following provisions of the Elementary and Secondary Education Act of 1965 are each amended by striking part I and inserting part J: 
(1)Section 1304(c)(2) (20 U.S.C. 6394(c)(2)). 
(2)Section 1415(a)(2)(C) (20 U.S.C. 6435(a)(2)(C)). 
 
